DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Claim 45: “expanding said forming drum to a seconda radial maximum of the second operational condition 
	Claim 50: “…at least before reaching the radial maximum of the second operational condition 
Claim 91: “expanding said forming drum to a second
Claim 93: “…at least until the forming drum has reached the radial maximum of the second operational condition 
Claim 94: “…at least until the forming drum has reached the radial maximum of the second operational condition 
Authorization for this examiner’s amendment was given in an interview with Ronald Perez on 3 November 2021.

Election/Restrictions
Group II, claims 79-88, directed towards an unelected invention without traverse, are cancelled.

Allowable Subject Matter
Claims 45-78 and 89-94 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	Regarding claim 45, the closest combination of the prior art of record is Conti (WO2015079344, with US20160297158 as the English equivalent) in view of Tokunaga (US5380384), which teaches a tire building process comprising the toroidal shaping of a carcass sleeve, while the sleeve is in a contactless relationship with a forming drum until after the drum reaches a second radially expanded operational condition, into coupling with an annular contrast element while the forming drum is expanded into a second radially expanded operational condition. However, the closest combination of prior art does not teach that the radial expansion of the carcass sleeve is inhibited to provide a flattened shaping profile of the carcass sleeve consistent with the geometry of the forming drum while the carcass sleeve remains in the contactless relationship with the forming drum.
	As claim 46-77 and 89-90 depend directly/indirectly on claim 45, they stand as allowed for similar reasons.
Regarding claim 91, the closest prior art of record is Conti (WO2015079344, with US20160297158 as the English equivalent) in view of Tokunaga (US5380384), which teaches a tire building process comprising the toroidal shaping of a carcass sleeve, while the sleeve is in a contactless relationship with a forming drum until after the drum reaches a second radially expanded operational condition, into coupling with an annular contrast element while the forming drum is expanded into a second radially expanded operational condition. However, the closest combination of prior art does not 
	As claim 92-94 are directly dependent on claim 91, they stand as allowed for similar reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is (571) 272-6704. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749